IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 CHRISTOPHER WILLIAM REED,                   : No. 26 MM 2018
                                             :
                     Petitioner              :
                                             :
                                             :
              v.                             :
                                             :
                                             :
 JUDGE JESSICA E. BREWBAKER,                 :
                                             :
                     Respondent              :


                                       ORDER



PER CURIAM

      AND NOW, this 27th day of March, 2018, the Petition for Writ of Prohibition is

DENIED. The Prothonotary is DIRECTED to strike the name of the jurist from the caption.